2.	Applicant's election with traverse of the invention of Group I, claims 1-3, 7-19, 21, 22, and 25, and of the species set forth at page 4, in the reply filed on August 1, 2019 is acknowledged.  The traversal is on the ground(s) that the entirety of the claims can be searched without undue burden.  This is not found persuasive.  Firstly, the basis for a lack of unity requirement is not undue burden, but rather is whether or not there exists the same or corresponding special technical feature among all of the claimed inventions.  The prior art rejections of claim 1 set forth below are evidence that the invention as claimed lacks of the same or corresponding special technical feature and therefore lacks unity of invention.  In addition, Lee et al (U.S. Patent No. 8,450,469) anticipates non-elected claim 4 and is additional evidence that the claims lack the same or corresponding special technical feature.  Lee et al at Figure 1 teaches the structure of peptide nucleic acids (PNAs).  The C-terminal PNA residue meets the requirements of the claimed prodrug reagent in which Q is -OH and the PNA backbone atoms, i.e. NH-CH2-CH2-N-CH2-C(=O)-, meet the requirements of formula (I’); the C-terminal PNA residue is substituted with one moiety of formula -L2’-Y in which the base comprises a functional group; and the three N-terminal PNA residues correspond to a second -L2’-Y moiety in which -L2’ is a spacer moiety and Y corresponds to the N-terminal amino group of Lee et al’s PNA.  Secondly, the examiner does not agree that the entirety of the claims can be searched without undue burden.  The instant claims encompass an uncountable number of linker moieties comprising a multitude of materially different structures, which linker moieties can not be completely searched with a reasonable number of structure and/or text searches.  Searching multiple inventions lacking the same or corresponding special technical feature would require multiple non-overlapping searches and therefore would constitute an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6, 20, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1, 2019.
3.	Claim 7 is objected to because of the following informalities:  At claim 7, line 5, the structure label “(II-iii),” has been deleted, but the actual structure does not appear to have been deleted from the claim.  The actual structure is a duplicate of structure (II-vi) at line 6.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-3, 7-15, 17-19, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al (U.S. Patent Application Publication 2004/0101941).  Lavi et al teach a conjugate comprising a polymer linked to a protein phosphatase polypeptide.  Linkage can be via a Gly-Gly linker.  The linker is attached to an amino group present on the protein phosphatase polypeptide, therefore forming an amide bond.  The linker is attached through a -CO- group to the polymer backbone, which -CO- group corresponds to the -L2- group of instant claim 17; and each linker is attached to only one polymer.  The conjugate can be combined with a pharmaceutically acceptable carrier or diluent for pharmaceutical use.  See, e.g., Figure 1 and claims 1, 2, 5, 12, 13, 15, and 16.  The preferred polymer taught by Lavi et al inherently has a molecular weight greater than about 10 KDa, because the separation size for removing low MW compounds during polymer preparation is 10 KDa.  See paragraph [0094].  The Gly-Gly linker corresponds to Inventors’ formula (I) in which a2=a1=0; one of R5 and R5a is -H and the other is the polymer carrier; R3, R3a, R4, R1, and R1a are -H; and Inventors’ L1/formula (I) is “further substituted” (see claim 1, page 7 of the amendment filed January 15, 2021, lines 10-11) with an oxo group at the positions corresponding to Inventors’ R2a and R2.
6.	Claims 1, 2, 7-13, 15, 17-19, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Oblak et al article (FEMS Microbiology Letters, Vol. 350, pages 190-198) as evidenced by Llinas et al (U.S. Patent Application Publication 2013/0101527) and Weyer (U.S. Patent Application Publication 2016/0081782).  The Oblak et al article teaches compounds designated TMEG-n Cl and TMEG-n Br (see Figure 1), which anticipate the instant claimed pharmaceutically acceptable salt of prodrugs.  For example, when n=8, TMEG-8 Cl and TMEG-8 Br of the Oblak et al article comprises two octanol molecules linked via ester bonds to the remainder of the compound.  Referring to Figure 1 of the Oblak et al article, the upper O-C8H2x8+1/Octanol residue corresponds to Inventors’ biologically active moiety; the N(CH3)2-(CH2)x=2N(CH3)2-CH2-CO corresponds to Inventors’ linker moiety which is attached to the biologically active moiety via an ester linkage; and the lower -CH2-COO- CnH2x8+1 group corresponds to Inventors’ -L2-Z in which -L2- is -CH2-CO- and Z/carrier moiety is also an octanol residue.  Llinas et al teach that 1-octanol is a biologically and pharmaceutically active agent (see, e.g., paragraphs [0002] and [0008], and claims 2 and 8), and therefore is evidence that either of the octanol residues present in the compound of the Oblak et al article meets the claim requirement for a hydroxyl-comprising biologically active moiety which is also a small molecule biologically active moiety.  Weyer teaches that 1-octanol functions as a transdermal carrier (see paragraph [0109]), and therefore is evidence that either of the octanol residues present in the compound of the Oblak et al article meets the claim requirement for a carrier moiety.  The N(CH3)2-(CH2)x=2N(CH3)2-CH2-CO present in the compound of Oblak et al article corresponds to Inventors’ linker moiety in which R5a=R5=R4=C(R9R9aR9b) in which each R9=R9a=R9b= -H; R3a=R3=R2a=R2=R1a=R1= -H; a2=a1=0; and the nitrogen atom present in the glycine residue is further substituted (see claim 1, page 7 of the amendment filed January 15, 2021, lines 10-11) with a methyl group.  A similar analysis can be made with each compound of the Oblak et al article formed from C6, C10, C12, and C14 alkanol residues.  The compounds of the Oblak et al article exhibit antibacterial activity against both Gram-positive and Gram-negative bacteria, and inhibit or eradicate biofilms.  See, e.g., the Abstract and Table 1.
7.	Claims 1-3, 7-11, 15, 18, 19, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Liu et al article (Dalton Trans., Vol. 41, pages 8723-8728) as evidenced by the Tandon et al article (J. Antimicrob. Chemother., Vol. 66, pages 2543-2555).  The Liu et al article teaches the compound Fe3O4-DBI-PEG-NH-DTPA-AMC.  See Figure 1.  The AMC group corresponds to Inventors’ D which is a primary amine attached to a linker moiety by an amide linkage.  The N(CH2COOH)-CH2-CH2-N(CH2COOH)-CH2-C(=O)- portion of the DTPA group corresponds to Inventors’ linker moiety -L1 in which a2=a1=0; one of R5 and R5a is 
-C(R9R9aR9b) in which two of R9, R9a, and R9b are -H, and the third of  R9, R9a, and R9b is 
-COOR10 in which R10 is -H; and the other of R5 and R5a is -L2-Z; R3, R3a, R2, R2a, R1, and R1a are -H; and R4 is -C(R9R9aR9b) in which two of R9, R9a, and R9b are -H, and the third of  R9, R9a, and R9b is -COOR10 in which R10 is -H.  By way of further explanation, the other of R5 and R5a is -L2-Z and corresponds to the Fe3O4-DBI-PEG-NH-C(=O)-CH2-N(CH2COOH)-CH2-CH2- group in the Liu et al article’s compound.  The Liu et al article teaches that the PEG moiety has a molecular weight of 4000.  See page 8724, column 1, first and third full paragraphs.  The Tandon et al article teaches that AMC is biologically active, i.e. is an antitubercular agent, and therefore is evidence that the compound of the Liu et al article comprises a small molecule biologically active moiety which meets Inventors’ claim requirements.  The compound of the Liu et al article is complexed with Eu3+ or Gd3+, and is used for in vivo imaging.  See, e.g., the Abstract; page 8724, column 2, second full paragraph; and page 8727, paragraph bridging columns 1 and 2.  
8.	Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
	The rejection under 35 U.S.C. 112(b) set forth in section 6 of the Office action mailed October 15, 2020 is withdrawn for the reasons set forth in Applicant’s response and in view of the amendment to claim 16.
	The anticipation rejection over Lavi et al (U.S. Patent Application Publication 2004/0101941) is maintained.  The alignment at page 29 of Applicant’s response appears closest to the prima facie case of anticipation set forth in the rejection.  As illustrated in the alignment, Applicant contends that the carbonyl of the first glycine residue in the prior art conjugate does not satisfy Inventors’ claim requirement for a CR2R2a group.  However, this argument does not take into account Inventors’ claim language at claim 1, page 7 of the amendment filed January 15, 2021, lines 10-11, which recites that -L1 is optionally further substituted.  As set forth in the rejection, the oxo group present in the prior art conjugate corresponds to a further substitution at the positions corresponding to Inventors’ R2a and R2 groups.  The rejected claims do not appear to set forth any limitations on the types of further substitutions embraced by the claims.
	For analogous reasons, the anticipation rejection based upon the Oblak et al article (FEMS Microbiology Letters, Vol. 350, pages 190-198) as evidenced by Llinas et al (U.S. Patent Application Publication 2013/0101527) and Weyer (U.S. Patent Application Publication 2016/0081782)is maintained.  Applicant’s arguments do not address the claim limitation “and is optionally further substituted”, relied upon by the examiner in order to establish prima facie anticipation.
9.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 2, 2021